TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00615-CV



                      In re Jerald Weatherman and Scott Edmondson


                 ORIGINAL PROCEEDING FROM MCCULLOCH COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Scott King Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Filed: October 2, 2013